UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4290


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONALD SCOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:07-cr-00054-F-1)


Submitted:    January 29, 2009              Decided:   February 24, 2009


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald Scott pleaded guilty to possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2006).    He was sentenced to the statutory maximum term of 120

months    of      imprisonment,            a    sentence          within     the     advisory

sentencing       guidelines         range.           Scott       appeals     his    sentence,

arguing    that    the       sentence      is       procedurally       and    substantially

unreasonable.       We affirm.

               A sentence is reviewed for reasonableness, applying an

abuse of discretion standard.                   Gall v. United States, 128 S. Ct.
586, 597 (2007); see also United States v. Go, 517 F.3d 216, 218

(4th    Cir.    2008).        The    appellate         court      must     first    determine

whether the district court committed any “significant procedural

error,”    Gall,       128    S.     Ct.       at    597,       and   then    consider      the

substantive        reasonableness              of     the       sentence,        applying     a

presumption       of     reasonableness              to     a     sentence       within     the

guidelines range.            Go, 517 F.3d at 218; see also Gall, 128 S.

Ct. at 597; Rita v. United States, 551 U.S. 338, ___, 127 S. Ct.
2456,    2462-69       (2007)   (upholding           presumption       of    reasonableness

for within-guidelines sentence).

               Scott    asserts      that       the       district       court     failed    to

explain adequately the reasons for imposing a sentence at the

top of the guidelines range.                        However, “when a judge decides

simply to apply the [g]uidelines to a particular case, doing so

                                                2
will not necessarily require lengthy explanation.”                               Rita, 127 S.

Ct.    at    2468.         In    this    case,       the    district     court    provided     a

sufficient explanation for the sentence imposed and, therefore,

made no procedural error.

                  Scott       further      asserts           that     the      sentence      is

substantively unreasonable because the district court failed to

give    him       proper      credit     for    accepting       responsibility.            Scott

argues      that       this     will    lead    to    disparity     in    sentencing       among

defendants who plead guilty and accept responsibility, and those

who decide instead to go to trial.                          However, when a sentence is

within      the        guidelines      range,    a     presumption       of   reasonableness

applies.           See Rita, 127 S. Ct. at 2462-69; United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                           Scott has failed to

rebut this presumption.                 We thus find the sentence reasonable.

                  We    therefore       affirm        the    sentence       imposed   by    the

district      court.            We   dispense        with   oral    argument     because     the

facts       and    legal      contentions       are     adequately       presented     in    the

materials         before      the      court    and     argument     would     not    aid   the

decisional process.

                                                                                      AFFIRMED




                                                 3